    Case 1:20-cv-14093-RMB Document 27 Filed 03/17/21 Page 1 of 3 PageID: 286

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

RACHAEL A. HONIG                                              970 Broad Street, Suite 700        main: (973) 645-2700
ACTING UNITED STATES ATTORNEY                                 Newark, NJ 07102                   direct: (973) 645-2835
                                                              kristin.vassallo@usdoj.gov         fax: (973) 297-2010
Kristin L. Vassallo
Assistant United States Attorney


                                                                        March 17, 2021

BY ECF
The Honorable Renée Marie Bumb
United States District Judge
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

                      Re:          Hare v. Ortiz, Civ. No. 20-14093 (RMB)

Dear Judge Bumb:

      I am the Assistant United States Attorney appearing on behalf of the
respondent in this case, a habeas petition brought under 28 U.S.C. § 2241 by Jeremy
Hare seeking Earned Time Credits under the First Step Act. I respectfully write, in
accordance with the Court’s order of March 10, 2021, to respond to Hare’s March 4,
2021 letter. See ECF No. 24, ECF No. 25.

       As the Respondent explained in its February 24, 2021 submission (ECF No.
23), Hare has only taken one course corresponding to an assessed need for which he
can obtain Earned Time Credits: the 72-hour Threshold course, which meets his need
in parenting. See Feb. 2021 Suppl. Palm Decl. ¶¶ 8, 15. In addition, Hare is signed
up or on the wait list for two courses that qualify for Earned Time Credits (Parenting
and Anger Management), but he has not yet completed those programs. See 2021
Suppl. Palm Decl. ¶¶ 10-11. Although Hare has taken a number of other courses,
they do not qualify for Earned Time Credits, for a number of reasons, 1 including: (1)
with respect to Drug Education and NRDAP (completed in June and December 2019),

1
       As one point of clarification, one of these courses, Safe Serve can qualify for
Earned Time Credits for inmates with a work need, but Hare completed that course
in November 2019, before the BOP assessed his work need in July 2020. In any event,
this course would only qualify for 50 hours, which, added to his 72 Earned Time
Credits for the Threshold program, still falls short of the 240 hours necessary to
obtain 10 days of Earned Time Credits.
 Case 1:20-cv-14093-RMB Document 27 Filed 03/17/21 Page 2 of 3 PageID: 287




he has never had an assessed need in substance abuse; (2) with respect to the work
assignments he has held since July 2020 (when BOP first assessed his work need),
they cannot serve as a basis for Earned Time Credits, as only UNICOR employment
qualifies as an approved EBRR or PA under the First Step Act; (3) with respect to
Criminal Thinking and Alcoholics Anonymous, BOP records do not indicate that he
took these courses, and in any event, Hare does not have an assessed need in
substance abuse, antisocial peers, or cognitions. See 2021 Suppl. Palm Decl. ¶¶ 9, 13-
14. In sum, because he has only completed 72 hours of EBRR/PAs, Hare has not yet
reached the 240 hours (30 days) of programming necessary to obtain 10 days of
Earned Time Credits under the First Step Act. See 18 U.S.C. § 3621(d)(4)(A)(i).

       In his March 4, 2021 letter, Hare appears to dispute the BOP’s position, again
arguing that he is entitled to credits for many or all of the courses he has taken at
FCI Fort Dix, including “Non-Residential Drug Treatment and Criminal Thinking,
12 Hour Drug Education, Servesafe Vocational Kitchen Training, Work-Cook in
Kitchen, Parenting, Vocational Classes and Training, ACE (Adult Continuing Ed)
Classes, Minyan, AA Program, and Recreation Daily.” ECF No. 24 at 2. Hare
suggests that he can obtain credits for these courses because they were assigned by
his case manager and meet the definition of an EBRR under 18 U.S.C. § 3635(3)(c).

       Hare’s argument is unpersuasive. As the Government has argued, and as the
Court has found, an inmate can only obtain Earned Time Credits when he or she
“successfully completes one of the BOP-approved EBRR programs or PAs related to
one of the particular needs assigned to that inmate. . . as set forth in the First Step
Act Approved Programs Guide.” Hare v. Ortiz, No. 20-14093 (RMB), 2021 WL
391280, at *9 (D.N.J. Feb. 4, 2021). Hare’s belief that other courses should qualify as
EBRRs does not entitle him to Earned Time Credit. Congress explicitly defined
EBRR programming as “a group or individual activity that . . . has been shown by
empirical evidence to reduce recidivism or is based on research indicating that it is
likely to be effective in reducing recidivism.” 18 U.S.C. § 3635(3)(A). Based on this
and other provisions of the First Step Act, the BOP awards Earned Time Credits for
only those programs it has determined meet the statutory definitions of EBRR
programming or productive activities. See Hare, 2021 WL 391280, at *9. Moreover,
the fact that his case manager may have encouraged him to take other courses does
not mean that they automatically qualify for Earned Time Credits. Allowing Hare to
obtain credits for any class taken in an institution would run counter to the statute’s
purpose of encouraging inmates to participate in programs specifically designed to
reduce recidivism. See Butler v. Bradley, No. 20-11211, 2021 WL 945252, at *4 (C.D.
Cal. Feb. 22, 2021) (“If an inmate could accrue FSA credits by participating in any
type of recidivism-reduction program or activity, the statutory language instructing
the BOP to establish and implement an individualized risk and needs assessment
system, 18 U.S.C. § 3632(a), (b), would be superfluous”).

     For these reasons, and the reasons set out in the Respondent’s previous
submissions, the Court should deny Hare’s petition.

                                          2
  Case 1:20-cv-14093-RMB Document 27 Filed 03/17/21 Page 3 of 3 PageID: 288




      Thank you very much for considering this matter.

                                             Respectfully submitted,

                                             RACHAEL A. HONIG
                                             Acting United States Attorney

                                      By:    /s/ Kristin L. Vassallo
                                             KRISTIN L. VASSALLO
                                             Assistant United States Attorney

cc:   BY FIRST-CLASS MAIL
      Jeremy Hare
      Fed. Reg. No. 71667-050
      Fort Dix Federal Correctional Institution
      P.O. Box 2000
      Joint Base MDL, NJ 08640




                                         3
